Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and 29-33) and species (a combination comprising at least EGFR, KRT17, MKI67, MLPH and SLC39A6 genes; microarray and nucleic acid expression) in the reply filed on 06/01/2021 is acknowledged. Upon search, the species in which the "plurality of genes" comprises MKI67, KRT17 and SLC39A6; and some genes from Table 8 or Table 9 (e.g. UBE2C, PTTG1,BIRC5, CCNB1, TYMS, MELK, CEP55, UBE2T, RRM2, CDC6, ANLN, KIF2C, EXO1, CENPF, CDC20, TMEM45B, GPR160, FOXA1 and KRT5), are also rejoined. 
Claims 15-28 are withdrawn because they are directed into non-elected invention. 
Claims 1-33 are pending.
Claims 1-14 and 29-33 are under the examination.
Claim Rejections - 35 USC § 112 (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 14 and 29 are indefinite for referring to Table 8 and 9. Table 8 recites SEQ ID NOs. and associated genes and sequences, and affy probe set. Table 9 recites a number of genes. 
MPEP 2173.05(s)   states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
The claims are not complete since an incorporated table cannot be used to define a claim.  In this case, listing the genes in the claim would not be difficult, and as such the contents of table 8 and 9 should be completely put in the claims.
Claim 13, which depends from claim 11, is confusing because claim 13 recites “the method of claim 11, further comprising administering at least one cancer treatment selected from the group consisting of surgery, radiation therapy, immunotherapy, biological therapy, neoadjuvant chemotherapy, and photodynamic therapy after the androgen deprivation therapy”. Claim 11 depends from claim 10. Both claims 10 and 11 are directed to the method step of measuring in the claim 1. Thus, it is unclear how does this method step of administering comprise in the method step of the measuring. 

Claims 3 and 13 recite the limitation “the androgen deprivation therapy" in claims 1 and 11, respectively. There is insufficient antecedent basis for this limitation. Claim 1 does not recite any androgen deprivation therapy. Furthermore, none of the claims from which claim 13 depends do not recite androgen deprivation therapy. 
Claims 9-12, recite the limitation “the level of expression" in claim 1.  There is insufficient antecedent basis for this limitation. Claim 1 does not recite only one “level of expression”, although the claim recites “levels of expression”. Thus, it is unclear which level of expression is meant to be “the level of expression” recited in the claims 9-12.
Claim 14 method step (e) recites “the patient”. However, the preamble of the claim and the method steps (a-d) do not recite any patient. Thus, it is uncle what does the patient refer to. 
Claim 30 recites “the method of claim 30, wherein the anti-cancer treatment is selected”. The recitation of the method to its own is indefinite because the claim does not recite any method step, and it is unclear the claim refers to which method that recites anti-cancer treatment. Claim 33 recites “the method of claim 33, further comprising administering”. The recitation of the method to its own is indefinite because the claim does not recite any prior method step, and it is unclear which method is referring to before the method step of administering. 
In this regard, claims 30, 31 (which depends from claim 30) and 33 are not further examined. 
Claims are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  

IMPROPER MARKUSH REJECTION
Claims 1-14, 29, and 32 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “genes or SEQ ID NOs recited in claims 1, 14, 29 and 32” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-12, 14 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional 
Step 1
Independent claims 1, 14 and 32 are analyzed. The claims recite methods for subtyping the prostate cancer or for determining a treatment for a subject.
Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claims 1, 14 and 32 recite a method step of subtyping the prostate cancer via the levels of expression of plurality of genes in a biological sample obtained from a subject having a prostate cancer. Claim 14 also recites a method step of “determining”. The method step of “subtyping” and “determining” could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Therefore, claims are directed to at least once exception which may be termed, an abstract. (Step 2A Prong 1: Yes)
Furthermore, claim 14 recites measuring levels of expression of a plurality of genes in a biological sample from a subject who has prostate cancer to determine a 
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The elements in the claims 1 and 32 in addition to the method step of “subtyping” are “providing and measuring/detecting”. The elements in the claim 14 in addition to the method step of “subtyping and determining” are “providing and measuring”. These steps do not integrate the judicial exception because they are data gathering steps and they do not meaningfully limit the exception. Claim 14 also recites the method step of prescribing, this fails to meaningful limit the claims because the prescribing method step is considered providing an instruction. This does not integrate the recited judicial exception into a practical application. (Step 2A Prong 2: No)


Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. The claims recite providing a biological sample from a subject having prostate cancer and measuring or determining levels of expression in the biological samples of a plurality of genes. Claims 10-12, which depend from claim 1, recite measuring the level of expression that comprises performing in situ hybridization, a PCR-based method, an array-based method, an immunohistochemical method, an RNA assay method, or an immunoassay method using a reagent selected from the group consisting of a nucleic acid probe, one or more nucleic acid primers, and an antibody; and measuring the level of mRNA transcript. Performing these method steps were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Walker et al. Pub. No.: US20160312294A1with PCT filing date of 12 December 2014; You et al. Pub. No.: US2018 0282817A1, Priority date of 05 October 2015; Perou et al. US Patent No.: 9631239; Gehrmanm et al. Pub No.: US20110166838 and Pub. No.: US 2017/0218455 with PCT filing date of 18 June 2015]. For example, You et al. teaches measuring the gene expression levels of a plurality of genes in biological samples obtained from prostate cancer patients (para 0009, para 0014, para 0116, para 153, Figure 1, Figure 5). You et al. teaches performing the methods of measuring gene expression levels including PCR assay and microarray (para 0116-0119).
 Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 

Claim 2 recites “further comprising administering androgen deprivation therapy to the subject if the subtyping indicates that the subject has the luminal B subtype”. This is a conditional method step. The treating in the step is conditional (“if”) on the subject having the luminal B subtype, while the entirety of the claim allows for the subject to have one of the three subtypes.  Therefore, the treating is not required in all embodiments and does not integrate the claim. In this regard, this does not meaningfully limit the judicial exception.
With regard to claim 3, which depends from claim 1, the claim further limits when the method is performed.  With regard to claims 4 and 8, which depends from claim 1, the claims further limit the subject. With regard to claim 5-7, which depends from claim 1, the claims further limit the sample. Claim 9 further limits the expression levels. These limitations fail to meaningfully limit the judicial exception. Accordingly, this does not integrate the recited judicial exception into a practical application. Therefore, the claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112 
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim Rejections - 35 USC § 112 (Scope Enablement)
9.	Claims 1- 14, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method that comprises measuring levels of expression in a biological sample of a plurality of genes and subtyping the prostate cancer of a subject having a prostate cancer, according to a genomic subtyping PAM50 genes cluster-classifier based on the levels of expression of the plurality of genes, wherein said subtyping comprises assigning the prostate cancer to one of three subtypes selected from the group consisting of a luminal A subtype, a luminal B subtype, and a basal subtype, does not reasonably provide enablement for the method that comprises measuring levels of expression in a biological sample of a plurality of genes or detecting the presence in a biological sample for a plurality of targets, and subtyping the prostate cancer of a subject having a prostate cancer, according to any possible genomic subtyping classifier, for example a classifier that consists of a combination comprising at least five genes (i.e. EGFR, KRT17, MKI67, MLPH and SLC39A6). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

The nature of the invention and the breadth of the claims:
	Claims 1, 14 and 32 are independent claims that recite methods that comprise measuring levels of expression in the biological sample of a plurality of genes and subtyping the prostate cancer of the subject according to a genomic subtyping classifier based on the levels of expression of the plurality of genes, wherein said subtyping comprises assigning the prostate cancer to one of three subtypes selected from the group consisting of a luminal A subtype, a luminal B subtype, and a basal subtype. Thus, the claims broadly encompass determining the subtype of the prostate cancer using any classifier and also using a classifier that consists of any numbers of genes cluster. The claims are also broadly encompass measuring the levels of expression in any biological sample obtained from any subject having prostate cancer 
Claim 32 is directed to detecting the presence or expression level in the biological sample for a plurality of targets selected from the group consisting of a number of genes. Thus, the claim encompasses determining a combination of the genes either by their presence or the expression level in any biological sample from a subject having prostate cancer. The specification discloses that assaying the expression level may comprise the use of a classifier or the classifier may comprise a probe 
The amount of direction or guidance, and Presence and absence of working examples:
The specification discloses a method of identifying the subtypes of prostate cancer via a particular genetic signature, PAM50, using microarray data (i.e. gene expression data) obtained from formalin-fixed paraffin-embedded radical prostatectomy samples (e.g. retrospective cohorts) (Example 1, para 00188-00189, 00194-00195, Figure 1). The specification discloses assigning the subtypes of prostate cancer as luminal A, luminal B or basal by applying the PAM50 classifier on 1567 prostate cancer samples (para 00195, Figures 1-2). The specification discloses observing a similar PAM50 expression pattern between breast and prostate cancer (para 00195, Figure 6). In addition, the specification discloses performing differential expression analysis of one or more of the targets listed in Table 8, Table 9 or SEQ ID NOs: 1-1029 (para 00182). 
However, the specification does not disclose identifying three subtypes of prostate cancer using any other genomic classifier or any other genomic classifier score or any subset of PAM50. The specification does not provide any guidance as to the other classifier. Furthermore, the application has not provided any predictable means for 
The claims encompass a very broad genus of classifier (including in terms of type, value and algorithm) in determining the subtypes of prostate cancer from measured gene expression levels in the biological sample from the subject, for which no guidance has been provided in the specification. Thus, it is unpredictable to identify any subtype of the prostate cancer using the data provided from PAM50.  
The state of the prior art and the predictability or unpredictability of the art:
While the art is replete with studies which predict the likelihood prostate cancer in a subject via gene expression data obtained from a biological sample from the subject, the unpredictability in the art with regard to determining one of three subtypes selected from the group consisting of a luminal A subtype, a luminal B subtype, and a basal subtype by applying any possible genomic signature classifier to gene expression data, is even higher. 
Prat et al. teaches observing a different performance in identifying molecular subtypes of breast cancer between two classifier, a three-gene model and PAM 50 ( a 50-gene subtype predictor) (abstract)  (Breast Cancer Res Treat; 2012; 135:301–306). Prat et al. teaches that PAM50 subtypes explained substantially more variation in gene expression for both principle component (PC) 1 and PC2 (Figure 2), with these components being especially prominent for the separation of the Luminal A (or ER+/ HER2-/Low Proliferative) and Luminal B (or ER+/HER2-/High Proliferative) subtypes (p 304 col 1 para 1). Prat et al. teaches that classification of the major and clinically 
Kelly et al. teaches a method that compares risk assignment by PAM50 classifier and  21- gene Recurrence Score (RS) in the same population (abstract) (The Oncologist; 2012;17:492–498).  Kelly et al. teaches observing a good agreement between the two assays for high (i.e., luminal B or RS > 31) and low (i.e., luminal B or RS < 18) prognostic risk assignment but PAM50 assigns more patients to the low risk category (Figure 1, abstract). About half of the intermediate RS group was reclassified as luminal A by PAM50 (abstract) (p 494 col 1 para 2-3).
	 A post filing art, Guo et al., teaches using a PAM50 classifier to identify five distinct molecular subtype of breast cancer and comparing the predicted result with another classifier (i.e. DeepCC classifier); and observing a higher accuracy using DeepCC compared to PAM50 (p 6 col 1 through p 7 col 1, Figure 4). 
	Taken together, the teachings of the references evidence having a variation in identifying the subtypes of breast cancer based on the classifier applied in the method.  
 This exemplifies that it is highly unpredictable to determine the subtype of prostate cancer via any possible classifier. 
In this situation, the specification does not provide any correlation between identifying the subtype of prostate cancer using PAM50 and identifying the subtype of prostate cancer using any other genomic classifier or a subset of PAM50, let alone a predictable correlation between the broad ranges of any possible classifier and determining the subtype of prostate cancer, as required by the claims.  Due to the limited guidance from the specification, the skilled artisan would not be able to 
The level of skill in the art:
The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive studies to compare the results of subtyping performance using PAM50 classifier and subset of PAM50 classifier; and to compare the results of subtyping using PAM50 classifier and other genomic subtyping classifier for prostate cancer. The skilled artisan would further be required to conduct an enormous number of studies that provide validation of identifying the subtype for associated classifier. The research required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to determine which genomic subtyping classifier with which genes and particular number of genes, can be used to practice the claims are broadly recited. These data are required to be able to conduct the treatment decision as the claims are broadly recited. 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced .
	Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-14, 29 and 32 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by You ([You et al. Pub. No.: US2018 0282817A1, PCT filing date of Priority date of 05 October 2015).
Independent claims 1, 14, 29 and 32 are independent claims. 
With regard to method steps of “providing’, “measuring/detecting” and “subtyping” of claims 1, 14, and 32 and method step of “providing and “detecting” of claim 29, You teaches a method for classifying prostate cancer into prostate cancer subtype (PCS) of PCS1, PCS2 or PCS3 via gene expression levels of a plurality of genes including 
You teaches obtaining a sample from a subject having a prostate cancer and assaying the sample to detect changes in gene expression of one or more genes in the sample (see para 0009-12, para 0049, para 0066-0069, para 0166-0169, claims 1, 17, and 31). You teaches detecting a plurality of genes in the method. For example, You teaches measuring the expression levels of a plurality of genes including MKI67, KRT17, SLC39A6, UBE2C, PTTG1, BIRC5, CCNB1, TYMS, MELK, CEP55, UBE2T, RRM2, CDC6, ANLN, KIF2C, EXO1, CENPF, CDC20, TMEM45B, GPR160, FOXA1 and KRT5 (see Figure 4 C, Figure 5 A, Table 1, para 0009, para 0070, para 0073). 
You further teaches determining the presence of an expression pattern of a plurality of genes associated with the subtype of in the sample based on the detected changes (see para 0009-12, para 0049, para 0066-0069, para 0165-0169, claims 1, 17, and 31). 
Particularly, You teaches detecting genes expression in the tissue samples of prostate cancer patients and assigning the prostate cancer into subtype as PCS1, PCS2 or PCS3 using a set of pathways- classifier or a set of genes-classifier (see para 0016-0019, Figure 2, Figure 4-5, para 0066-0069, para 0165-0169).
You teaches using 37-gene classifier in patient tissues to identify the subtype (see Figure 5, para 0019, para 0151, para 0165-0169). You teaches that the 37-gene panel displays significantly different expression patterns between the three subtypes of the prostate cancer (para 0165-0167, Figure 5 A). You further teaches observing the 37-gene classifier might assign circulating tumor cells to PCS1 or PCS2, consistent with 
You also teaches using a 14-pathways- classifier, a set of predictors consists of 14 pathways, via a naïve Bayes machine learning algorithm to assign subtypes to the specimens (para 0149, para 0159, para 0166-0167). You teaches that the 14-pathway classifier reliably categorized tumors in the DISC cohort into 3 subtypes, with an average classification performance=0.89 (P<0.001) (para 0159).
You further teaches determining whether the PCS categories reflect luminal or basal types of the prostate epithelium through detected gene expressions (see para 0164-0165). For example, You teaches observing an association between a combination of gene-expressions (a mean expression of group of genes) comprising MKI67 that is known to be luminal prostatic cells (luminal subtype). You teaches observing a strong association between luminal genes with PCS1 and PCS2; and basal genes and PCS3 (para 0165, Table 7). Thus, You teaches two luminal subtypes of prostate cancers (i.e. PCS1 and PCS2) and one basal subtype of prostate cancer (i.e. PCS3). This is considered three prostate cancer subtypes with a luminal A subtype, a luminal B subtype and a basal subtype prostate cancer. 
You teaches that these three subtypes are associated with luminal and basal features, expression of luminal and basal markers in particular and the probability from the pathway classifier (Figure 4, para 18). You teaches that human basal cell from benign tissue was classified as PCS3 and benign prostate human luminal cells were classified into PCS2 (para 0165, Figure 4E). Figure 4E shows that PCS1 is associated 
Thus, You teaches subtyping the prostate cancer of the subject according to a genomic subtyping classifier based on the levels of expression of the plurality of genes, wherein said subtyping comprises assigning the prostate cancer to one of three subtypes selected from the group consisting of a luminal A subtype, a luminal B subtype, and a basal subtype.
You teaches all the limitations of claims 1 and 32.
With regard to method step of “determining” in the claim 14, You teaches a method for determining a treatment for a subject who has prostate cancer that comprises a series of method steps. As described above, You teaches the method steps of “providing”, “measuring” and subtyping”. Furthermore, You teaches performing the method of classifying prostate cancer into a molecular subtype to predict clinical outcome that comprises lower metastasis-free survival higher risk of metastatic progression, higher rate of cancer specific mortality, lower overall survival, or more aggressive form of cancer, or a combination thereof; and to make treatment decisions (see para 0009-0011). For example, You teaches administering an anti-androgen, an androgen receptor antagonist, or other agents to the subject having prostate cancer of PCS2 subtype (para 0009-0011, para 0105-0106, claims 20 and 24, claims 1-2, 12 and 15). Anti-androgen therapy and an androgen receptor antagonist (e.g. Enzalutamide) are androgen deprivation therapy (see para 0037, para 0107). Thus, this teaching of 
With regard to method step of “prescribing” in the claim 14, Further, You teaches administering specific agents to the subject with prostate cancer based on the subtype of the prostate cancer (see para 0010-0011). For example, You teaches administering therapeutic agent is an antiandrogen, an androgen receptor (AR) antagonist, a selective AR modulator, or an androgen synthesis inhibitor, or a combination thereof for the subject with subtype PCS2 or PCS1, as described above (also see para 0037, para 0084-0089, para 102). You teaches administering therapeutic agent is a Src signaling inhibitor, a Src family tyrosine kinase inhibitor, or a Ber-Ab1 tyrosine kinase inhibitor, or a combination thereof; or dasatinib, dasatinib for the subject with subtype PCS3 (para 0093, para 0097). Thus, this exemplifies “prescribing androgen deprivation therapy to the subject if the patient is identified as likely to be responsive to androgen deprivation therapy, or prescribing a cancer treatment other than androgen deprivation therapy to the subject if the subject is not identified as likely to be responsive to androgen deprivation therapy”.
With regard to claim 14, You teaches all the limitation of the claim. 
With regard to claims 29, You teaches a method for treating a subject with prostate cancer that comprises a series of method steps. As described above, You teaches the method steps of “providing” and “detecting”. Furthermore, You teaches administering an anti-androgen, an androgen receptor antagonist, or other agents (e.g. anti-cancer treatment) to the subject having prostate cancer (para 0009-0011, para 0105-0106, para 0037, para 0084-0089, claims 20-24, claims 1-2, 12, 14 and 15). Anti-
With regard to claim 2, which depends from claim 1, the claim recites “further comprising administering androgen deprivation therapy to the subject if the subtyping indicates that the subject has the luminal B subtype”.
With regard to claim 3, which depends from claim 1, the claim recites “wherein the method is performed prior to treatment of the patient with the androgen deprivation therapy”.
With regard to claim 4, which depends from claim 1, the claim recites “wherein the subject is undergoing androgen deprivation therapy”.
As described above, You teaches the method that is able to assign a prostate cancer into one of the three subtypes of luminal A subtype, a luminal B subtype or basal subtype. In addition, You teaches that benign prostate human luminal cells were classified into PCS2 (para 0165, Figure 4E, Figure 5) and administering an anti-androgen, an androgen receptor antagonist, or other agents to the subject having prostate cancer of PCS2 subtype (para 0009-0011). Anti-androgen therapy and an androgen receptor antagonist are androgen deprivation therapy. This exemplifies performing the method of classifying the prostate cancer into a particular subtype prior to treatment of the patient with the androgen deprivation therapy.

With regard to claims 5-7, which depends from claim 1, You teaches performing the method using different types of biological samples including prostate tumor or tumor biopsy or blood circulating tumor cells or serum or plasma or urine (para 0009, para 0030). 
With regard to claim 8, which depends from claim 1, the claim is directed into a human subject. You teaches performing the method using human samples (see para 0113-0115, para 0155, para 0160, para 0164-165, para 0171).  For example, You teaches observing a pathway activities in human samples (Figure 4E). 
With regard to claim 9, which depends from claim 1, the claim recites “wherein the level of expression is increased or reduced compared to a control”. You teaches observing the genes expression levels that are increased or decreased compared to a control (see claims 1, 2, and 13; and para 0009, para 0116, para 0137).
With regard to claims 10-12, which depends from claim 1, You teaches detecting changes in mRNA expression levels in samples from prostate cancer relative to reference samples or value via reverse transcription PCR, real-time PCR, microarray, RNA sequencing and DNA sequencing techniques (para 0116-0117, para 0121). You teaches using oligonucleotide probes, nucleic acids, and primers in determining gene expression in the method (see para 0117, para 0121-0122); and performing antibody 
 With regard to claim 13, which depends from claim 11, the claim recites “further comprising administering at least one cancer treatment selected from the group consisting of surgery, radiation therapy, immunotherapy, biological therapy, neoadjuvant chemotherapy, and photodynamic therapy after the androgen deprivation therapy”. You teaches administering the androgen deprivation therapy to the subject having prostate cancer of PCS2 or PCS1, as described above (also see para 0082-0089). You further teaches administering other therapeutic agents to the subject having prostate cancer of PCS2 or PCS1 (e.g. docetaxel, a chemotherapeutic agent or DNA damaging agents or mitotic inhibitor) (see para 0084-0085, para 0089, para 0091, para 0095-0096). Thus, the teachings of You cover administering the subject with at least one additional cancer treatment (e.g. neoadjuvant chemotherapy) after the androgen deprivation therapy.
 Thus, You teaches the limitations of all claims.
12.	Claims 1, 3-4, 6, 8-12 and 32 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Feng [Feng et al. Journal of Clinical Oncology; 2017 February; Volume 35(6) Supplement; p 3; Prostate Cancer-Localized Disease: 2017 Genitourinary Cancers Symposium, February 16-18, 2017, Oral Abstract Session add Poster Session: page 1-2.], as evidenced by Parker (Parker et al. American Society of Clinical Oncology; 2009; 27; 8: 1160-1167).
With regard to claims 1 and 32, Feng teaches a method of molecular subtyping of a prostate cancer (abstract). Feng teaches molecular subtyping of the prostate cancer through performing a high-density microarray technique in prostate cancer claims 6 and 10) and applying a PAM50 classifier (p 2 Methods). A PAM50 classifier is 50-gene classifier that comprises a plurality of genes including MKI67, KRT17, SLC39A6, EGFR, MLPH, UBE2C, PTTG1,BIRC5, CCNB1, TYMS, MELK, CEP55, UBE2T, RRM2, CDC6, ANLN, KIF2C, EXO1, CENPF, CDC20, TMEM45B, GPR160, FOXA1 and KRT5,  as evidenced in Parker (page 1161 col 2 para 6 and see Appendix Figure A3). This exemplifies Feng teaches measuring gene expressions in a biological sample of a plurality of genes and subtyping the prostate cancer of the subject according to a genomic subtyping classifier (i.e. PAM50 classifier). Feng further teaches subtyping the prostate cancer via PAM50 into one of the subtypes selected from the group consisting luminal A, luminal B and basal subtypes (p 2 Results).
Thus, Feng teaches the limitations of claims 1 and 32.
With regard to claim 3, which depends from claim 1, “wherein the method is performed prior to treatment of the patient with the androgen deprivation therapy”. With regard to claim 4, which depends from claim 1, the claim recites “wherein the subject is undergoing androgen deprivation therapy”. Feng teaches that “luminal B prostate cancers were significantly associated with post-operative response to androgen deprivation therapy (ADT) in a subset analysis matching patients based on clinicopathologic variables (interaction p = 0.006, luminal B 10-year metastasis: 33% (treated) vs. 55% (untreated), non-luminal B: 37% (treated) vs. 21% (untreated))” (page 2 Results). This shows performing the method prior to treatment of the patient with the androgen deprivation therapy. Feng teaches that both luminal-like subtypes were associated with androgen receptor expression and signaling; and only luminal B 
With regard to claim 8, which depends from claim 1, the claim is directed into a human subject. Feng teaches performing clinical trials in the patients with prostate cancer subtyping, and estimating survival via standard clinicopathological factors. Feng also discusses the findings from the studies to provide translatable clinical tools for personalizing post-operative ADT for patients with prostate cancer (page 2 Methods, Results and Conclusion). 
With regard to claims 9-12, which depends from claim 1, Feng teaches using PAM50 classifier and a high density microarray to determine the associations of three subtypes and clinical outcomes, as described above (page 2 Methods). Feng performing a high-density microarray analysis for total of 3,782 prostate cancer samples (Limitation of claim 10). The microarray technique inherently includes using a hybridization technique and using one or more nucleic acid probes and nucleic acid primers (Limitation of claim 11). In addition, Feng teaches observing an association between increased AR (androgen receptor) expression and signaling with luminal-like subtypes (page 2 Results). This exemplifies measuring the level of gene expression comprises measuring the level of an RNA transcript (Limitation of claim 12). 
The teachings of Feng indicates observing an increased expression level of AR (androgen receptor) expression in luminal-like subtypes (page 2 Results), thus, Feng teaches the limitation of “wherein the level of expression is increased or reduced claim 9). One having skill in the art would perform measuring the gene expression levels relative to a control value. 
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 13-14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Feng [Feng et al. Journal of Clinical Oncology; 2017 February; Volume 35(6) Supplement; p 3; Prostate Cancer-Localized Disease: 2017 Genitourinary Cancers Symposium, February 16-18, 2017, Oral Abstract Session add Poster Session: page 1-2.], as evidenced by Parker (Parker et al. American Society of Clinical Oncology; 2009; 27; 8: 1160-1167).
The teachings of Feng as applied to claims 1, 3-4, 6, 8-12 and 32, a described above, are fully incorporated here. 
With regard to claim 2, which depends from claim 1, the claim recites “further comprising administering androgen deprivation therapy to the subject if the subtyping indicates that the subject has the luminal B subtype”. With regard to claim 13, the claim recites “further comprising administering at least one cancer treatment selected from the group consisting of surgery, radiation therapy, immunotherapy, biological therapy, neoadjuvant chemotherapy, and photodynamic therapy after the androgen deprivation therapy”.
With regard to claim 14 method steps a-d, and claim 29 method steps of a-b, the teachings of Feng as applied to claims 1, 3-4, 6, 8-12 and 32, a described above, are fully incorporated here.
With regard to claims 14 and 29, Feng teaches a method for determining a treatment for a subject who has prostate cancer that comprises a series of method steps. As described above, Feng teaches the method steps of “providing”, “measuring”/”detecting” and “subtyping”. 

With regard to claims 2, 13-14 and 29, the claims are directed to administering/prescribing ADT or anti-cancer treatment to the subject in the methods. Feng does not explicitly describe administering ADT to the subject or anti-cancer treatment.  Although the teachings of Feng implies performing the treatment in the subjects after identifying the prostate cancer subtype B using ADT, as described above. For example, Feng teaches that luminal B prostate cancers were significantly associated with post-operative response to ADT in a subset analysis matching patients based on clinicopathologic variables (Page 2 Results) and suggests providing 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Feng so as to have treated patients identified as (which subtype)  with androgen deprivation therapy or with anti-cancer treatment, after the method of subtyping prostate cancers in the subjects. This would have been obvious to one having skill in the art to perform because Feng suggests performing treatment selection in prostate cancer subjects based on the findings as luminal or basal subtyping. Feng teaches observing having an association with the luminal B subtype with increased androgen receptor expression and signaling; and post-operative response to ADT, thus, it would have been obvious to have administered ADT to the subject with luminal B subtype (Limitation of claim 2). In addition, it would have been obvious to have administered an appropriate anti-cancer treatment (e.g. surgery or radiation therapy) to the subject with identified prostate cancer subtype (Limitation of claims 13 and 29).
In addition , it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the method of determining the treatment  and providing treatment selection, in the method of subtyping prostate cancers in the subjects, as taught by Feng. Feng teaches determining the association between the treatment based on the subtype of the prostate cancer in the subject. It would have been obvious to one having skill in the art to determine whether or not the subject is likely to response to ADT based on the subtype of the prostate cancer in the subject. Further, Feng suggests performing treatment selection in prostate cancer subjects 
Citation of Relevant Prior Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art cited is Parker et al. (American Society of Clinical Oncology; 2009; 27; 8: 1160-1167). Parker et al. teaches detecting gene expression via microarray and quantitative  reverse transcriptase polymerase chain reaction (qRT-PCR) using RNA from breast tumor samples obtained from human breast cancer subjects (see p 1161 col 1-2) and performing subtype classification using the 50-gene set (p 1161 col 2 para 6). Parker further shows the centroids of the training set using the 50-gene classifier (i.e. PAM50) (Figure A3). Figure A3 show the genes comprises in the 50-gene classifier including EGFR, MKI67, SLC39A6, KRT17, MLPH and other genes, and associated subtypes of breast cancer (i.e. Luminal A, Luminal B, Basal-like, Normal-like and HER2-enriched). 
The prior art cited is Damrauer et al. (PNAS; 2014; 111; 8: 3110–3115). Damrauer teaches methods of intrinsic molecular subtyping of high-grade bladder cancer, as luminal and basal-like subtypes via gene expression data in tumor samples 
The prior art cited is Steelman (PG Pub No: US20200181710A1 with Priority date of 23 December 2015). Steelman teaches a method of detecting a number of biomarkers which are associated with a cancer (e.g. prostate cancer) (see para 0008-0009. The biomarkers include some genes of PAM50 set (see para 0008-0009 and Table 21 page 13). Steelman further teaches performing subtyping of the cancer (e.g. breast cancer) using classifiers (e.g. PAM50) (see para 0056, para 112, para 236-239, para 310, para 328, para 352, para 0141, para 0497-0498, Table 18, Table 21 page 13). ). Steelman suggests the applicability of the method for prostate cancer (para 0328, claims 1, 25, 27, 37, 60, 62)  
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JULIET C SWITZER/Primary Examiner, Art Unit 1634